Order filed January 13, 2012.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-01036-CV
                                   ____________

                        SHELTON R. MODELIST, Appellant

                                           V.

         JOSEPH DIXON and WANDA DIXON, Jointly and Severally and d/b/a
                DIXON CONCRETE CONTRACTORS, Appellees


                  On Appeal from the County Civil Court at Law No. 4
                                Harris County, Texas
                            Trial Court Cause No. 984759


                                      ORDER

      The clerk’s record in this appeal was filed December 19, 2011. According to the
clerk’s record, this is an appeal from a summary judgment signed August 30, 2011. A
reporter’s record of the hearing is not necessary in summary judgment proceedings. See
McConnell v. Southside I.S.D., 858 S.W.2d 337, 343, n.7 (Tex. 1993); Rios v. Northwestern
Steel & Wire Co., 974 S.W.2d 932, 936 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
Motions for summary judgment are decided solely on the written pleadings, affidavits and
discovery on file with the trial court. See Tex. R. Civ. P. 166a(b). Therefore, no
reporter’s record is required to be filed in this appeal unless appellant establishes that the
record is necessary to his appeal.

       Accordingly, we issue the following order:

       Appellant’s brief shall be due on or before February 13, 2012.



                                           PER CURIAM




                                              2